
	
		II
		111th CONGRESS
		1st Session
		S. 1465
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2009
			Mr. Isakson (for
			 himself, Mr. Dodd,
			 Mr. Chambliss, and
			 Mr. Burris) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Child Care and Development Block Grant Act
		  of 1990 to require child care providers to provide to parents information
		  regarding whether such providers carry liability insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Anthony DeJuan Boatwright
			 Act.
		2.AmendmentsSection 658E(c)(2) of the
			 Child Care and Development Block Grant Act
			 of 1990 (42 U.S.C. 9858c(c)(2)) is amended—
			(1)in subparagraph
			 (E)(i), by adding at the end the following: The State plan shall also
			 provide assurances that the State includes as part of its regulatory process
			 for issuance and renewal of licenses to providers of child care services, a
			 recommendation to each such provider that the provider carry liability
			 insurance covering the operation of its child care business.;
			 and
			(2)in subparagraph
			 (F)—
				(A)in clause (ii),
			 by striking and at the end;
				(B)in clause (iii),
			 by striking the period at the end and inserting a semicolon;
				(C)by inserting
			 after clause (iii) the following:
					
						(iv)a requirement
				that each such licensed child care provider—
							(I)post publicly and
				conspicuously in the service area of its premises a notice specifying whether
				or not such provider carries liability insurance covering the operation of its
				child care business;
							(II)provide to
				parents of children to whom the provider provides child care services a written
				notice stating only whether or not such provider carries liability insurance
				covering the operation of its child care business, including the amount of any
				such coverage;
							(III)obtain the
				signature of at least 1 parent of each such child on such written notice
				(without any addition, attachment, or enclosure) acknowledging that such parent
				has received such notice; and
							(IV)maintain such
				notice (or a copy of such notice) as signed by such parent (or a copy of the
				signed notice) in such provider's records during the period in which the child
				receives such services.
							;
				and
				(D)in the last
			 sentence, by striking Nothing in this subparagraph and inserting
			 Nothing in clause (i), (ii), or (iii).
				3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on October 1 of the first fiscal
			 year that begins more than 1 year after the date of enactment of this
			 Act.
		
